 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MALIK THOMAS,                                      No. 2:19-cv-1007 CKD P
12                      Petitioner,
13          v.                                          ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   UNKNOWN,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a request for an extension of time

18   to file an application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The court is

19   unable to grant a motion extending the statute of limitations for filing a petition for writ of habeas

20   corpus and the motion will be denied. Furthermore, based on the motion’s caption, it appears that

21   petitioner may have intended his motion for the California Court of Appeal.

22          Review of the California Supreme Court’s docket1 also shows that petitioner has not

23   initiated any cases in that court. Under the Antiterrorism and Effective Death Penalty Act of

24
     1
       The court “may take notice of proceedings in other courts, both within and without the federal
25   judicial system, if those proceedings have a direct relation to matters at issue.” United States ex
26   rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992)
     (citation and internal quotation marks omitted) (collecting cases); Fed. R. Evid. 201(b)(2) (court
27   may take judicial notice of facts that are capable of accurate determination by sources whose
     accuracy cannot reasonably be questioned).
28
                                                       1
 1   1996 (“AEDPA”), habeas petitioners are required to exhaust state remedies before seeking relief

 2   in federal court. 28 U.S.C. § 2254(b). The exhaustion doctrine ensures that state courts will have

 3   a meaningful opportunity to consider allegations of constitutional violations without interference

 4   from the federal judiciary. Rose v. Lundy, 455 U.S. 509, 515 (1982). A petitioner satisfies the

 5   exhaustion requirement by fairly presenting all federal claims to the highest state court before

 6   presenting them to the federal court. Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citations

 7   omitted). This means that “a plaintiff cannot seek the intervention of a federal court until he has

 8   first sought and been denied relief in the state courts, if a state remedy is available and adequate.”

 9   Preiser v. Rodriguez, 411 U.S. 475, 477 (1973). Accordingly, it appears that any potential

10   petition would be unexhausted, and the undersigned will recommend that this action be dismissed

11   without prejudice to petitioner initiating a new action once his state court remedies have been

12   exhausted.

13             In accordance with the above, IT IS HEREBY ORDERED that:

14             1. Petitioner’s motion for an extension of time (ECF No. 1) is denied.

15             2. The Clerk of the Court shall randomly assign a United States District Judge to this

16   action.

17             IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice to

18   petitioner initiating a new action once his state court remedies have been exhausted.

19             These findings and recommendations are submitted to the United States District Judge

20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, petitioner may file written

22   objections with the court. Such a document should be captioned “Objections to Magistrate

23   Judge’s Findings and Recommendations.” Petitioner is advised that failure to file objections

24   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

25   Ylst, 951 F.2d 1153 (9th Cir. 1991).

26   Dated: June 6, 2019
                                                       _____________________________________
27
     13:thom1007.dismiss.hc.f&r
                                                       CAROLYN K. DELANEY
28                                                     UNITED STATES MAGISTRATE JUDGE
                                                       2
